DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1 and 2 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bae et al, U.S. Patent Application Publication No. 2005/0127891 (hereinafter Bae).
	Regarding claim 1, Bae discloses a method for transmitting an electric power data of a rail, comprising:
	collecting electrical current analog signals from a conductor rail (from Figure 1, see unit 20) and transmitting the electrical current analog signals to a processing module;
	converting the electrical current analog signals into electrical current digital signals the processing module (from Figure 2, see unit 108); and
	transmitting the electrical current digital signals to a monitoring platform through a wireless module (from paragraph 0071, see wireless communication port).

	Regarding claim 2, see Figure 4.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Kawabata et al, U.S. Patent Application Publication No. 2019/0170692 (hereinafter Kawabata).
	Regarding claim 3, Bae does not explicitly teach that the electrical current information collected by the electric current sensor is transmitted to the processing module after a pre-processing, wherein the pre-processing comprises signal amplification and filtering. All the same, Kawabata discloses that the electrical current information collected by the electric current sensor is transmitted to the processing module after a pre-processing, wherein the pre-processing comprises signal amplification and filtering (see paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bae wherein the electrical current information collected by the electric current sensor is transmitted to the processing module after a pre-processing, wherein the pre-. 

Allowable Subject Matter 
5.	Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 3, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2655